       Case 1:20-cv-01468-CJN Document 27-1 Filed 06/25/20 Page 1 of 19




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

 COMMONWEALTH OF PENNSYLVANIA,
 et al.,
                                      Plaintiffs,
 v.                                                 No. 1:20-cv-1468-CJN
 Elisabeth D. DEVOS, in her official capacity
 as Secretary of the United States Department
 of Education, et al.,
                                    Defendants,
 FOUNDATION FOR INDIVIDUAL RIGHTS
 IN EDUCATION, INDEPENDENT
 WOMEN’S LAW CENTER, and SPEECH
 FIRST, INC.,
           [Proposed] Intervenor-Defendants.


                 ANSWER OF [PROPOSED] INTERVENORS
            FOUNDATION FOR INDIVIDUAL RIGHTS IN EDUCATION,
        INDEPENDENT WOMEN’S LAW CENTER, AND SPEECH FIRST, INC.
       Proposed Intervenors, Foundation for Individual Rights in Education, Independent

Women’s Law Center, and Speech First, Inc., submit the following answer to Plaintiffs’ complaint,

Doc. 1. Unless expressly admitted below, Proposed Intervenors deny everything in the complaint.

Intervenors respond to the numbered allegations of the complaint as follows:

       1.     Defendants’ policies and plans speak for themselves. Their legality is a legal

question to which no response is required.

       2.     Denied.

       3.     This paragraph consists of legal conclusions that do not require a response or cited

laws that speak for themselves. To the extent this paragraph contains allegations deemed to be

factual, Proposed Intervenors deny them.

       4.     This paragraph consists of legal conclusions that do not require a response.



                                                1
        Case 1:20-cv-01468-CJN Document 27-1 Filed 06/25/20 Page 2 of 19




       5.      This paragraph consists of legal conclusions that do not require a response or cited

laws that speak for themselves.

       6.      Denied.

       7.      This paragraph consists of legal conclusions that do not require a response or cited

laws that speak for themselves.

       8.      Proposed Intervenors lack sufficient information to admit or deny what the

Department “acknowledges.” Proposed Intervenors deny the allegations in the last sentence of this

paragraph.

       9.      The data and Rule speak for themselves Proposed Intervenors lack sufficient

information to admit or deny the allegations in this paragraph.

       10.     Denied, except Proposed Intervenors admit that the Rule’s effective date is August

14, 2020 and that it will require schools to change policies.

       11.     This paragraph consists of legal conclusions that do not require a response.

       12.     Admitted.

       13.     Admitted, except that Plaintiffs are not entitled to any such relief.

       14.     Admitted.

       15.     Admitted.

       16.     Admitted.

       17.     Admitted.

       18.     Admitted.

       19.     Admitted.

       20.     Admitted, except Proposed Intervenors deny that the District of Columbia is

“sovereign.”



                                                 2
       Case 1:20-cv-01468-CJN Document 27-1 Filed 06/25/20 Page 3 of 19




       21.    Admitted.

       22.    Admitted.

       23.    Admitted.

       24.    Admitted.

       25.    Admitted.

       26.    Admitted.

       27.    Admitted.

       28.    Admitted.

       29.    Admitted.

       30.    Admitted.

       31.    Admitted.

       32.    Admitted.

       33.    This paragraph consists of legal conclusions that do not require a response. To the

extent this paragraph contains allegations deemed to be factual, Proposed Intervenors lack

sufficient information to admit or deny them.

       34.    Admitted.

       35.    Admitted.

       36.    Admitted.

       37.    This paragraph consists of legal conclusions that do not require a response or cited

laws that speak for themselves.

       38.    This paragraph consists of legal conclusions that do not require a response or cited

laws that speak for themselves.




                                                3
        Case 1:20-cv-01468-CJN Document 27-1 Filed 06/25/20 Page 4 of 19




        39.     This paragraph consists of legal conclusions that do not require a response or cited

laws that speak for themselves.

        40.     The cited legal authority speaks for itself.

        41.     The cited legal authority speaks for itself.

        42.     The cited legal authority speaks for itself. Proposed Intervenors admit that the

Department provides federal assistance to education programs and activities.

        43.     This paragraph consists of legal conclusions that do not require a response or quoted

authority that speaks for itself.

        44.     The cited legal authority speaks for itself.

        45.     The cited legal authority speaks for itself.

        46.     The cited legal authority speaks for itself.

        47.     The cited legal authority speaks for itself.

        48.     This paragraph consists of legal conclusions that do not require a response or legal

authority that speaks for itself.

        49.     The cited legal authority speaks for itself.

        50.     This paragraph consists of legal conclusions that do not require a response or legal

authority that speaks for itself.

        51.     The cited legal authority speaks for itself.

        52.     The cited legal authority speaks for itself.

        53.     The cited legal authority speaks for itself.

        54.     The cited legal authority speaks for itself.

        55.     The cited legal authority speaks for itself.

        56.     The cited legal authority speaks for itself.



                                                   4
        Case 1:20-cv-01468-CJN Document 27-1 Filed 06/25/20 Page 5 of 19




        57.     The cited legal authority speaks for itself.

        58.     The cited legal authority speaks for itself.

        59.     This paragraph consists of legal conclusions that do not require a response or legal

authority that speaks for itself.

        60.     The cited legal authority speaks for itself.

        61.     Any documents reflecting the Department’s position speak for themselves.

        62.     The cited legal authority speaks for itself.

        63.     This paragraph consists of legal conclusions that do not require a response.

        64.     This paragraph consists of legal conclusions that do not require a response or legal

authority that speaks for itself.

        65.     The cited legal authority speaks for itself.

        66.     The cited legal authority speaks for itself.

        67.     The cited legal authority speaks for itself.

        68.     The cited legal authority speaks for itself.

        69.     The cited legal authority speaks for itself.

        70.     The cited legal authority speaks for itself.

        71.     The cited legal authority speaks for itself.

        72.     The letters speak for themselves.

        73.     The policy documents speak for themselves.

        74.     The letter and interim Q&A speak for themselves.

        75.     The cited legal authority speaks for itself.

        76.     The cited authority speaks for itself.




                                                    5
        Case 1:20-cv-01468-CJN Document 27-1 Filed 06/25/20 Page 6 of 19




        77.     Any data speak for themselves. Proposed Intervenors deny Plaintiffs’

characterizations of the Secretary’s remarks.

        78.     Any data speak for themselves.

        79.     Any studies speak for themselves.

        80.     Any statistics speak for themselves.

        81.     Any studies speak for themselves.

        82.     The letter and any response speak for themselves.

        83.     Admitted.

        84.     This paragraph consists of legal conclusions that do not require a response or legal

authority that speaks for itself.

        85.     Proposed Intervenors admit that the Rule supersedes earlier policies and will

require schools to make changes. All policies speak for themselves, and Proposed Intervenors

otherwise deny the characterizations in this paragraph.

        86.     Any evidence speaks for itself. Otherwise denied.

        87.     This paragraph consists of legal conclusions that do not require a response or cited

authority that speaks for itself.

        88.     This paragraph consists of legal conclusions that do not require a response or cited

authority that speaks for itself.

        89.     This paragraph consists of legal conclusions that do not require a response.

        90.     This paragraph consists of legal conclusions that do not require a response or cited

authority that speaks for itself.

        91.     This paragraph consists of legal conclusions that do not require a response.




                                                 6
        Case 1:20-cv-01468-CJN Document 27-1 Filed 06/25/20 Page 7 of 19




        92.     Proposed Intervenors admit that the Rule’s effective date is August 14, 2020 but

deny the rest of this paragraph.

        93.     This paragraph consists of legal conclusions that do not require a response or cited

authority that speaks for itself.

        94.     This paragraph consists of legal conclusions that do not require a response or cited

authority that speaks for itself.

        95.     This paragraph consists of legal conclusions that do not require a response or cited

authority that speaks for itself.

        96.     This paragraph consists of legal conclusions that do not require a response.

        97.     Proposed intervenors deny the allegations in the first sentence of this paragraph.

Proposed Intervenors lack sufficient information to respond to the remaining allegations in this

paragraph.

        98.     This paragraph consists of legal conclusions that do not require a response.

        99.     This paragraph consists of legal conclusions that do not require a response or cited

authority that speaks for itself.

        100.    Denied.

        101.    Denied.

        102.    The cited authority speaks for itself.

        103.    This paragraph consists of legal conclusions that do not require a response.

        104.    Denied.

        105.    This paragraph consists of legal conclusions that do not require a response or cited

authority that speaks for itself.




                                                  7
        Case 1:20-cv-01468-CJN Document 27-1 Filed 06/25/20 Page 8 of 19




        106.    This paragraph consists of legal conclusions that do not require a response or cited

authority that speaks for itself.

        107.    This paragraph consists of legal conclusions that do not require a response or cited

authority that speaks for itself.

        108.    The Rule speaks for itself.

        109.    This paragraph consists of legal conclusions that do not require a response.

        110.    The Rule speaks for itself.

        111.    This paragraph consists of legal conclusions that do not require a response or cited

authority that speaks for itself.

        112.    The Rule speaks for itself.

        113.    This paragraph consists of legal conclusions that do not require a response.

        114.    The Rule speaks for itself.

        115.    The Rule speaks for itself.

        116.    This paragraph consists of legal conclusions that do not require a response.

        117.    Denied.

        118.    The Rule speaks for itself.

        119.    Denied.

        120.    Denied.

        121.    The Rule speaks for itself.

        122.    The preamble and Rule speak for themselves.

        123.    This paragraph consists of legal conclusions that do not require a response or cited

authority that speaks for itself.




                                                 8
          Case 1:20-cv-01468-CJN Document 27-1 Filed 06/25/20 Page 9 of 19




          124.   This paragraph consists of legal conclusions that do not require a response or cited

authority that speaks for itself. To the extent this paragraph contains factual allegations, they are

denied.

          125.   This first sentence consists of legal conclusions that do not require a response or

cited authority that speaks for itself. Proposed Intervenors lack sufficient information to admit or

deny the remaining allegations in this paragraph.

          126.   Denied.

          127.   The Rule speaks for itself.

          128.   Proposed Intervenors deny that the Rule is unlawful. Proposed Intervenors lack

sufficient information to admit or deny the remaining allegations in this paragraph.

          129.   The Rule speaks for itself.

          130.   Proposed Intervenors deny the allegation in the first sentence. The Rule speaks for

itself.

          131.   Proposed Intervenors admit that classrooms are not courtrooms. Proposed

Intervenors lack sufficient information to admit or deny the remaining allegations in this

paragraph.

          132.   The Rule and preamble speak for themselves.

          133.   Denied.

          134.   The Rule and any explanatory documents speak for themselves.

          135.   The Rule speaks for itself.

          136.   Denied.

          137.   The Rule speaks for itself.

          138.   The Rule and preamble speak for themselves.



                                                  9
       Case 1:20-cv-01468-CJN Document 27-1 Filed 06/25/20 Page 10 of 19




       139.    This paragraph consists of legal conclusions that require no response. Proposed

Intervenors lack sufficient information to admit or deny the allegations in this paragraph.

       140.    The Rule speaks for itself.

       141.    The Rule speaks for itself. Otherwise denied.

       142.    Any other procedures speak for themselves. Otherwise denied.

       143.    This paragraph consists of legal conclusions that do not require a response.

       144.    The Rule and preamble speak for themselves. Otherwise denied.

       145.    Denied.

       146.    Admitted.

       147.    Denied.

       148.    The Rule and FERPA speak for themselves.

       149.    The Rule and FERPA speak for themselves.

       150.    Denied.

       151.    The Rule speaks for itself.

       152.    This paragraph consists of legal conclusions that do not require a response.

       153.    Denied.

       154.    The cited legal authority speaks for itself.

       155.    The Rule speaks for itself.

       156.    Denied.

       157.    The Rule speaks for itself. Otherwise denied.

       158.    Denied.

       159.    Denied.

       160.    The Rule speaks for itself.



                                                 10
       Case 1:20-cv-01468-CJN Document 27-1 Filed 06/25/20 Page 11 of 19




        161.      This paragraph consists of legal conclusions that do not require a response or cited

authority that speaks for itself.

        162.      Proposed Intervenors admit that schools will have to make decisions while

responding to COVID-19, but they lack sufficient information to admit or deny the remaining

allegations evaluating.

        163.      Proposed Intervenors deny the allegations in the first sentence. Proposed

Intervenors lack sufficient information to respond to the remaining allegations.

        164.      Proposed Intervenors lack sufficient information to respond to the allegations in

this paragraph.

        165.      Proposed Intervenors deny that the timeframe is unreasonable. Proposed

Intervenors lack sufficient information to respond to the remaining allegations.

        166.      Denied.

        167.      This paragraph consists of legal conclusions that do not require a response or cited

authority that speaks for itself.

        168.      Denied.

        169.      The proposed rule speaks for itself.

        170.      This paragraph consists of legal conclusions that do not require a response or cited

authority that speaks for itself.

        171.      Denied.

        172.      Denied.

        173.      This paragraph consists of legal conclusions that do not require a response or cited

authority that speaks for itself.




                                                   11
         Case 1:20-cv-01468-CJN Document 27-1 Filed 06/25/20 Page 12 of 19




         174.   Proposed Intervenors admit that sexual violence and harassment have costs, but

they deny that sexual violence, harassment, or the costs of either will increase because of the Rule.

Proposed Intervenors lack sufficient information to admit or deny allegations about any particular

costs.

         175.   The Department’s analysis speaks for itself.

         176.   Denied.

         177.   The Department’s projections speak for themselves. Proposed Intervenors lack

sufficient information to admit or deny the allegations in the second sentence. Proposed

Intervenors deny the remaining allegations.

         178.   The cited authority speaks for itself. Otherwise denied.

         179.   The Department’s analysis speaks for itself.

         180.   The Department’s analysis speaks for itself.

         181.   The Department’s analysis speaks for itself.

         182.   The Department’s analysis speaks for itself.

         183.   The preamble and regulations speak for themselves. Otherwise denied.

         184.   Denied.

         185.   Denied.

         186.   Denied.

         187.   Denied.

         188.   Denied.

         189.   The Rule and the cited notice of proposed rulemaking speak for themselves.

Proposed Intervenors deny the remaining allegations in this paragraph.




                                                 12
       Case 1:20-cv-01468-CJN Document 27-1 Filed 06/25/20 Page 13 of 19




       190.       The Rule and the referenced notice of proposed rulemaking speak for themselves.

Proposed Intervenors deny the remaining allegations in this paragraph.

       191.       The Rule and the referenced notice of proposed rulemaking speak for themselves.

Proposed Intervenors deny the remaining allegations in this paragraph.

       192.       The cited authorities speak for themselves. Proposed Intervenors deny the

remaining allegations in this paragraph.

       193.       The Rule speaks for itself as to the allegations in the first sentence. The second

sentence consists of legal conclusions that do not require a response. To the extent this paragraph

contains allegations deemed to be factual, Proposed Intervenors deny them.

       194.       The Rule and the referenced notice of proposed rulemaking speak for themselves.

Proposed Intervenors deny the remaining allegations in this paragraph.

       195.       The Rule and the Rule’s preamble speak for themselves. Proposed Intervenors deny

the remaining allegations in this paragraph.

       196.       The Rule speaks for itself.

       197.       This paragraph contains legal conclusions that require no response.

       198.       This paragraph contains legal conclusions that require no response.

       199.       Proposed Intervenors lack sufficient information to admit or deny the allegations in

this paragraph. The cited legal authorities speak for themselves.

       200.       Proposed Intervenors lack sufficient information to admit or deny the allegations in

this paragraph.

       201.       Admitted.




                                                   13
       Case 1:20-cv-01468-CJN Document 27-1 Filed 06/25/20 Page 14 of 19




       202.       Proposed Intervenors admit that each State funds, supports, and/or administers

systems of postsecondary education. Proposed Intervenors lack sufficient information to admit or

deny the allegations in this paragraph. The cited legal authorities speak for themselves.

       203.       Proposed Intervenors lack sufficient information to admit or deny the allegations in

this paragraph.

       204.       Admitted.

       205.       Proposed Intervenors lack sufficient information to admit or deny the allegations in

this paragraph.

       206.       Proposed Intervenors deny the allegations in the first sentence of this paragraph.

Any orders speak for themselves. Proposed Intervenors lack sufficient knowledge to admit or deny

the remaining allegations.

       207.       Proposed Intervenor admit that many state-sponsored institutions must adopt new

grievance procedures, but deny Plaintiffs’ characterizations of those procedures.

       208.       This paragraph contains legal conclusions that require no response.

       209.       This paragraph contains legal conclusions that require no response. To the extent

these conclusions could be construed as factual allegations, they are denied.

       210.       This paragraph contains legal conclusions that require no response. To the extent

these conclusions could be construed as factual allegations, they are denied.

       211.       Proposed Intervenors lack sufficient information to admit or deny allegations about

the specific additional steps that schools will want to take, but they deny that such steps cannot be

successfully taken by August 14.

       212.       Denied.

       213.       Denied.



                                                   14
       Case 1:20-cv-01468-CJN Document 27-1 Filed 06/25/20 Page 15 of 19




       214.    This paragraph contains legal conclusions that require no response.

       215.    Denied.

       216.    Denied.

       217.    Admitted.

       218.    Proposed Intervenors admit that state and local officials oversee K-12 schools and

set policies for primary and secondary education. The cited legal authorities speak for themselves.

Proposed Intervenors otherwise lack sufficient information to admit or deny the allegations in this

paragraph.

       219.    Proposed Intervenors admit that states regulated postsecondary education. The

cited legal authorities speak for themselves. Proposed Intervenors otherwise lack sufficient

information to admit or deny the allegations in this paragraph.

       220.    This paragraph consists of a legal conclusion that does not require a response.

       221.    Proposed Intervenors admit that States have laws and regulations to prevent

discrimination on the basis of sex in K-12 and postsecondary schools. Those authorities speak for

themselves. Proposed Intervenors lack sufficient information to admit or deny the remaining

allegations in this paragraph.

       222.    This paragraph consists of legal conclusions that require no response.

       223.    Denied.

       224.    Proposed Intervenors admit that certain States have notice and comment procedures

for policies governing K-12 and/or postsecondary schools. Those authorities speak for themselves.

Proposed Intervenors lack sufficient information to admit or deny the remaining allegations in this

paragraph.

       225.    Denied.



                                                15
       Case 1:20-cv-01468-CJN Document 27-1 Filed 06/25/20 Page 16 of 19




       226.       Proposed Intervenors admit that states have an interest in participating in the

administrative process, but Proposed Intervenors deny that the Department promulgated the rule

in a manner that deprived the states of a meaningful opportunity to participate.

       227.       Admitted.

       228.       Proposed Intervenors lack sufficient information to admit or deny the allegations in

this paragraph.

       229.       Denied.

       230.       Denied.

       231.       Proposed Intervenors lack sufficient information to admit or deny the allegations in

this paragraph.

       232.       This paragraph contains legal conclusions that require no response.

       233.       Proposed Intervenors lack sufficient information to admit or deny the factual

allegations in this paragraph. This paragraph otherwise contains legal conclusions that require no

response.

       234.       This paragraph contains legal conclusions that require no response.

       235.       Proposed Intervenors incorporate and restate their prior responses.

       236.       The APA speaks for itself.

       237.       Title IX speaks for itself.

       238.       This paragraph contains legal conclusions that require no response.

       239.       This paragraph contains legal conclusions that require no response.

       240.       Denied.

       241.       Denied.

       242.       Proposed Intervenors incorporate and restate their prior responses.



                                                   16
Case 1:20-cv-01468-CJN Document 27-1 Filed 06/25/20 Page 17 of 19




243.   The APA speaks for itself.

244.   Title IX speaks for itself.

245.   Denied.

246.   Denied.

247.   Proposed Intervenors incorporate and restate their prior responses.

248.   The APA speaks for itself.

249.   Admitted.

250.   FERPA speaks for itself.

251.   This paragraph contains legal conclusions that require no response.

252.   Denied.

253.   This paragraph contains legal conclusions that require no response.

254.   Denied.

255.   Proposed Intervenors incorporate and restate their prior responses.

256.   The APA speaks for itself.

257.   The cited authority speaks for itself.

258.   Denied.

259.   Denied.

260.   Proposed Intervenors incorporate and restate their prior responses.

261.   The APA speaks for itself.

262.   This paragraph contains legal conclusions that require no response.

263.   This paragraph contains legal conclusions that require no response.

264.   This paragraph contains legal conclusions that require no response.

265.   This paragraph contains legal conclusions that require no response.



                                         17
       Case 1:20-cv-01468-CJN Document 27-1 Filed 06/25/20 Page 18 of 19




       266.    Denied.

       267.    This paragraph contains legal conclusions that require no response.

       268.    Denied.

       269.    This paragraph contains legal conclusions that require no response.

       270.    Denied.

       271.    This paragraph contains legal conclusions that require no response.

       272.    The Rule speaks for itself.

       273.    Denied.

                                      PRAYER FOR RELIEF
       Plaintiffs are not entitled to relief.

                                   AFFIRMATIVE DEFENSES
                                      First Affirmative Defense
       Plaintiffs have failed to state a claim upon which relief may be granted.

                                    Second Affirmative Defense
       Plaintiffs’ claims are not justiciable.

                                     Third Affirmative Defense
       Some or all of the relief Plaintiffs seek would violate the First, Fifth, or Fourteenth

Amendments of the United States Constitution.

                                    Fourth Affirmative Defense
       Some or all of the relief Plaintiffs seek is barred by laches.

                                       Reservation of Defenses
       Proposed Intervenors presently have insufficient knowledge or information on which to

form a belief as to whether they may have additional, as yet unstated, affirmative defenses

available. Proposed Intervenors reserve the right to assert additional defenses in this action in the

event that discovery or other developments indicate that they would be appropriate.


                                                 18
     Case 1:20-cv-01468-CJN Document 27-1 Filed 06/25/20 Page 19 of 19




Dated: June 25, 2020                          Respectfully submitted,

 /s/ Charles J. Cooper                            /s/ William S. Consovoy

Charles J. Cooper (D.C. Bar #248070)          William S. Consovoy (D.C. Bar #493423)
Brian W. Barnes (pro hac vice forthcoming)    Cameron T. Norris
Nicole J. Moss (D.C. Bar #472424)             Alexa R. Baltes (pro hac vice forthcoming)
COOPER & KIRK, PLLC                           CONSOVOY MCCARTHY PLLC
1523 New Hampshire Ave., NW                   1600 Wilson Blvd., Ste. 700
Washington, D.C. 20036                        Arlington, VA 22209
(202) 220-9600                                (703) 243-9423
ccooper@cooperkirk.com                        will@consovoymccarthy.com
bbarnes@cooperkirk.com                        cam@consovoymccarthy.com
nmoss@cooperkirk.com                          lexi@consovoymccarthy.com

Counsel for Foundation for                    Counsel for Speech First, Inc. and
Individual Rights in Education                Independent Women’s Law Center




                                             19
